DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 07/03/2020 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 2) in the reply filed on 06/07/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Specifically, claims 11-20 recite the limitation “a length of fishing line” and therefore are drawn to Species D (Fig. 5) which shows fishing line 501.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Essad et al. (U.S. Pub. 20050039373).
In regard to claim 1, Essad et al. disclose a fishing lure with a spinning device (Fig. 1 and Paragraphs [0038-0039], where there is a fishing lure 10 with a spinning device 24), the fishing lure comprising: a hook located at one end of the fishing lure (Fig. 1 and Paragraphs [0038-0039], where there is a hook 18 located at one end of the fishing lure 10); a shaft attached to the fishing hook having a spinning device located thereon (Fig. 1 and Paragraphs [0038-0039], where there is a shaft 12 attached to the fishing hook 18 having a spinning device 24 located thereon); at least one spacer device located on the shaft between an end of the hook and the spinning device (Fig. 1 and Paragraphs [0038-0039], where there is at least one spacer device (where there is at least a spacer between elements 26 and 22 in Fig. 1) located on the shaft 12 between an end of the hook 18 and the spinning device 24); an eyelet located at an end of the shaft opposite the hook (Fig. 1 and Paragraphs [0038-0039], where there is at least an eyelet 14 located at an end of the shaft 12 opposite the hook 18).
In regard to claim 2, Essad et al. disclose the fishing lure of claim 1, wherein the spinning device is comprised of a spoon and a flanged collar (Fig. 1 and Paragraph [0038], where the spinning device 24 is comprised of a spoon and a flanged collar (curved mid surface of the spinning device 24 is shaped as a spoon with at least a flanged collar)).
In regard to claim 3, Essad et al. disclose the fishing lure of claim 1, further comprising a weight located on the shaft between the hook and the spinning device (Fig. 1 and Paragraphs [0038-0039], where there is weight 16 located on the shaft 12 between the hook 18 and the spinning device 24).
In regard to claim 4, Essad et al. disclose the fishing lure of claim 1, wherein the fishing hook is a treble hook (Fig. 1 and Paragraphs [0038-0039], where there is a treble hook 18). 
In regard to claim 7, Essad et al. disclose the fishing lure of claim 1, further comprising a first skirt attached to the shaft, wherein the skirt extends toward the fishing hook (Fig. 1 and Paragraphs [0038-0039], where there is a first skirt 28 (near hook 22) attached to the shaft 12, wherein the skirt 28 at least extends toward the fishing hook 18).
In regard to claim 8, Essad et al. disclose the fishing lure of claim 7, further comprising a second skirt positioned below the first skirt (Fig. 1 and Paragraphs [0038-0039], where there is a second skirt 28 (near hook 18) positioned below the first skirt 28).
In regard to claim 9, Essad et al. disclose the fishing lure of claim 7, wherein the skirt is comprised of a plurality of flexible fibers (Fig. 1 and Paragraphs [0038-0039], where the skirt 28 is at least comprised of a plurality of flexible fibers (bundles of hair fibers)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Essad et al. (U.S. Pub. 20050039373) in view of Margulis (U.S. Pat. 4653218).
In regard to claim 5, Essad et al. disclose the fishing lure of claim 1. Essad et al. does not disclose a tail attachment that is coupled to the fishing hook. Margulis discloses a tail attachment that is coupled to the fishing hook (Fig. 1, where there is a tail attachment 38 that is coupled to the fishing hook 40). Essad et al. and Margulis are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Essad et al. such that a tail attachment that is coupled to the fishing in view of Margulis. The motivation would have been to have a more enticing lure, thereby increasing the probability of fish strikes and catches.
In regard to claim 6, Essad et al. as modified by Margulis disclose the fishing lure of claim 5, wherein the tail attachment is further coupled to the shaft (Margulis, Fig. 1, where the tail attachment 38 is at least coupled to the shaft 12/13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Essad et al. (U.S. Pub. 20050039373) in view of Schwartz (U.S. Pub. 20130312311).
In regard to claim 10, Essad et al. disclose the fishing lure of claim 2. Essad et al. does not disclose the spoon has a flash element thereon. Schwartz discloses the spoon has a flash element thereon (Figs. 3-5, Claim 1, and Paragraph [0033-0034], where the spoon 300 has a flash element (surface relief grating image)). Essad et al. and Schwartz are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Essad et al. such that the spoon has a flash element thereon in view of Schwartz. The motivation would have been to create a varied flashing appearance similar to fish scales, in order to more effectively attract fish to the lure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647